Exhibit 2
Student Title IX Report Procedures                                                              https://titleix.psu.edu/psu-title-ix-procedures/




           GET HELP             FILE A REPORT          OFFER SUPPORT             PREVENTION


           UNIVERSITY EMPLOYEES                  ABOUT TITLE IX          STUDENT AFFAIRS




               When a report of a potential incident of domestic violence, dating violence, sexual assault, or
               stalking is received, the Title IX Coordinator will conduct a preliminary assessment of the
               available information.




               The preliminary assessment may include the following:


                   1. Evaluating whether the report provides identifying information for the Complainant,
                      Respondent, and/or witnesses to the reported incident
                   2. Conducting a Preliminary Investigation by gathering additional information from the
                      Complainant, Respondent, and/or witnesses to the reported incident in order to assess
                      the need for additional action by the University
                   3. Contacting the Complainant, if identified, in order to provide written information
                      regarding the following:
                             The University’s commitment to providing support and resources to survivors of
                             dating violence, domestic violence, sexual assault, and stalking
                             The Complainant’s right to seek medical treatment, as well as an explanation of
                             the importance of preserving forensic and other evidence



1 of 10                                                                                                                   7/19/2019, 5:04 PM
Student Title IX Report Procedures                                                             https://titleix.psu.edu/psu-title-ix-procedures/


                             The Complainant’s option to make a report—or to refuse to make a report—to
                             law enforcement, as well as the potential of obtaining a Protection from Abuse or
                             Sexual Violence Protection Order
                             The Complainant’s right to invoke formal or informal University
                             disciplinary/resolution processes in connection with their experience, as well as
                             an explanation of what the formal and informal procedural options entail and the
                             Complainant’s rights under each
                             The Complainant’s right to request appropriate remedial and protective
                             measures, and an explanation of how to request those measures, including:
                                     “No Contact” Directives or Agreements
                                     Academic accommodations
                                     Modifications to housing
                                     Transportation assistance
                                     Modifications to employment situations
                             The University’s policy prohibiting retaliation, and its commitment to take prompt
                             action in response to reports of retaliation
                             The Complainant’s right to meet with the Title IX Coordinator to discuss their
                             situation, including the procedural options, resources, and support services that
                             may be available in connection with the Complainant’s experience
                             The Complainant’s right to be accompanied by an advisor of their choosing to
                             any meeting or interview conducted in connection with the reported incident


                   4. Contacting the Respondent or other witnesses to obtain additional information
                      regarding the reported incident
                   5. Communicating with University Police & Public Safety and/or or other University
                      administrators in order to determine whether the reported incident triggers obligations
                      under the Clery Act or child abuse reporting laws.




               If the Complainant is willing, the Title IX Coordinator or a designated staff member from the
               University’s Office of Sexual Misconduct Prevention and Response will meet with the
               Complainant for an initial discussion of the Complainant’s need for support and/or
               accommodations, as well as their preference for pursuing formal or informal University
               disciplinary/resolution processes. Possible outcomes of an initial discussion with a




2 of 10                                                                                                                  7/19/2019, 5:04 PM
Student Title IX Report Procedures                                                              https://titleix.psu.edu/psu-title-ix-procedures/


               Complainant can include the following:


                   1. The Complainant may wish/agree for the University to proceed with a Preliminary
                      Investigation or informal process only,which may include contacting the Respondent or
                      other witnesses in order to gather additional information or discuss the reported
                      incident and to assess appropriate next steps. The Complainant will be eligible for
                      appropriate accommodations, and appropriate protective/remedial measures may be
                      provided. The Complainant will also be informed that they may request that the
                      University take formal action in response to the reported incident at a later date. It will
                      also be explained that, while there is no deadline for requesting to invoke the
                      University’s formal processes in response to an incident of dating violence, domestic
                      violence, sexual assault, or stalking, the passage of time may impact the University’s
                      ability to gather information related to the incident. A timeline for next steps will be
                      reviewed. The Complainant will be advised that there may be occasions where the
                      University determines that additional formal or informal resolution processes are
                      required, even if the Complainant does not express a desire to engage in additional
                      process. The Complainant will be informed of the process by which the University
                      makes such determinations, and will be kept apprised of any decision-making
                      processes as they take place.
                   2. The Complainant may request that the University proceed with the formal
                      process. The Complainant will be eligible for appropriate accommodations, and
                      appropriate protective/remedial measures may be provided. Additional information
                      necessary to proceed with the formal process will be obtained. A timeline for next
                      steps will be reviewed and when appropriate, additional meetings scheduled.
                   3. The Complainant may express uncertainty as to what protective/remedial measures or
                      procedural options they want or need. In such cases, whenever possible, the
                      Complainant will be provided some reasonable period of time to consider their options
                      and communicate whatever needs/preferences they may have. A timeline for next
                      steps will be reviewed and when appropriate, additional meetings scheduled.
                   4. The Complainant may request that the University keep their identity confidential, which
                      may include a request that the University decline to proceed with any additional fact-
                      gathering, or formal or informal resolution processes with respect to the reported
                      incident. In such instances, the Complainant will be advised of the “Requests for
                      Confidentiality” procedures set forth below, and the University will follow these
                      procedures in evaluating the Complainant’s request and in taking appropriate action.


               If a decision is reached to institute formal or informal University resolution processes, or to
               impose remedial or protective measures that will affect the Respondent, the Respondent will
               be notified of the proposed action by the Title IX Coordinator, and will receive written




3 of 10                                                                                                                   7/19/2019, 5:04 PM
Student Title IX Report Procedures                                                            https://titleix.psu.edu/psu-title-ix-procedures/


               notification of the available procedural options and resources available to them through the
               University and relevant community agencies, as well as the opportunity to meet with the Title
               IX Coordinator or a designated staff member from the Office of Sexual Misconduct
               Prevention and Response to discuss the same.




               Complainant Requests for Confidentiality/No Action- Title IX Evaluation Panel


               A Complainant may request that the University not share personally-identifying information
               with the Respondent, or that the University not pursue an investigation or disciplinary action
               related to the reported incident. The University will seek to honor Complainant requests for
               confidentiality/no action whenever they are made, but must do so after balancing the
               Complainant’s wishes with the University’s obligation to provide for a safe and non-
               discriminatory environment for all University community members.


               In evaluating a Complainant request for confidentiality/no action, the Title IX Coordinator will
               submit the Complainant’s request to a Title IX Evaluation Panel, which will consider the
               totality of the circumstances in evaluating the Complainant’s request. The composition of the
               Title IX Evaluation Panel may vary based upon the circumstances of the individual case, but
               will always include the Title IX Coordinator, a representative from University Police and
               Public Safety, and a representative from either the University’s Office of Student Conduct or
               Employee Relations/Human Resources. Absent extenuating circumstances, decisions of the
               Title IX Evaluation Panel will be documented on a Title IX Evaluation Form within one week
               of a Complainant’s request being made.


               Factors considered by the Title IX Evaluation Panel may include:


                   1. The presence of aggravating risk factors, such as;
                             Whether the reported incident suggests a possible pattern of misconduct by the
                             Respondent, by a particular group or organization, or at a particular location;
                             Whether the reported incident involved multiple Respondents;
                             Whether the reported incident involved the use of a weapon, physical violence, or
                             threats of physical violence;
                             Whether the reported incident was facilitated through the use of “date-rape” or




4 of 10                                                                                                                 7/19/2019, 5:04 PM
Student Title IX Report Procedures                                                            https://titleix.psu.edu/psu-title-ix-procedures/


                             similar drugs;
                             Whether the reported incident occurred while the Complainant was unconscious,
                             physically helpless, or otherwise incapacitated at the time that the incident took
                             place;
                             Whether the Complainant is a minor; and/or
                             Whether any signs of planning behavior are present.


                   2. The potential impact on the Complainant of honoring–or declining to honor–their
                      request;
                   3. Evidence showing that the Respondent made statements of admission or otherwise
                      accepted responsibility for the reported incident;
                   4. The existence of any independent information or evidence regarding the reported
                      incident; and
                   5. Any other available and relevant information.


               Depending on the specific circumstances, the presence of one or more of these factors
               could lead the University to decline the Complainant’s request and pursue an investigation
               or other resolution process.


               If a determination is made to honor a request from a Complainant. The Title IX
               Coordinator will communicate the decision to the Complainant in a prompt and sensitive
               manner. The Complainant will be advised that the University’s ability to investigate and/or
               respond to a reported incident while also honoring their request may be severely limited. The
               University may nevertheless take other appropriate steps designed to eliminate the reported
               conduct, prevent its recurrence, and remedy its effects on the Complainant and the
               University community. Those steps may include offering appropriate remedial measures to
               the Complainant, providing targeted training or prevention programs, and/or providing or
               imposing other remedies tailored to the circumstances. The Complainant will be advised of
               any additional steps, and will also be informed of their right to request that the University
               pursue formal or informal resolution processes at a later date.


               If a determination is made not to honor such a request from a Complainant. The Title
               IX Coordinator will communicate the decision to the Complainant in a prompt and sensitive
               manner. The Complainant will be provided with an opportunity to discuss the determination
               and to provide feedback regarding the University’s proposed course of action in response to
               the reported incident. The Complainant will also be advised that they may participate in any
               formal or informal resolution processes with respect to the reported incident, but that they
               will not be required to do so.




5 of 10                                                                                                                 7/19/2019, 5:04 PM
Student Title IX Report Procedures                                                          https://titleix.psu.edu/psu-title-ix-procedures/




               During a preliminary investigation into a report of potential dating violence, domestic
               violence, sexual assault, or stalking, or when an informal resolution process is requested by
               a Complainant, a staff member from the Office of Sexual Misconduct Prevention and
               Response will contact the Respondent to schedule a meeting. In that meeting, the staff
               member will:


                   1. review the rights of the Respondent (including available resources, accommodations,
                      and support options, as well as the right to be accompanied by an advisor of their
                      choosing to any meeting or interview conducted in connection with the reported
                      incident);
                   2. review the alleged details of the reported incident, as appropriate; and
                   3. solicit the Respondent’s perspective on the allegations




               If the Complainant has expressed a desire to proceed with an informal resolution process,
               the staff member may also discuss with the Respondent:


                   1. actions requested by the Complainant, as appropriate; and
                   2. actions recommended by the University.


               If, following the discussion, the Respondent voluntarily agrees to participate with the actions
               necessary to honor the Complainant’s and University’s requests, steps will be taken to
               complete those actions in a prompt and timely manner. Examples of requests include, but
               are not limited to, counseling for the Respondent, commitment to change/end the behavior,
               restricted activity, schedule modification, and educational intervention. The Complainant will
               be notified of the Respondent’s agreement and appropriate documentation will be
               maintained. No reportable disciplinary record is created; however, the information will remain
               on file should future concerns be reported.


               If the Respondent is not willing to honor the requests of the Complainant or the University, a
               follow-up meeting will be held with the Complainant to determine next steps. In addition,
               even if the Complainant initially expresses a desire to engage in the informal resolution
               process only, they may choose to invoke the University’s formal resolution processes at a


6 of 10                                                                                                               7/19/2019, 5:04 PM
Student Title IX Report Procedures                                                            https://titleix.psu.edu/psu-title-ix-procedures/


               later date.




               Proposed Timeline and How to File a Complaint. A Complainant may issue a formal
               complaint with respect to an alleged incident of dating violence, domestic violence, sexual
               assault, or stalking in person, electronically, or via phone, by contacting the University’s Title
               IX Coordinator:


               Chris Harris, JD
               Office of Sexual Misconduct Prevention and Response
               222 Boucke Building, University Park, PA 16801
               Phone: 814-867-0099
               E-mail: titleix@psu.edu


               If a Complainant issues a formal complaint, or if a determination is made to pursue a formal
               resolution in accordance with the Title IX Evaluation Panel procedures outlined above, the
               University will initiate a prompt, thorough, fair, and impartial investigation and resolution
               process. Reports will be investigated and managed by professional staff, Title IX Decision
               Panel members, or University Conduct Board members who have been trained annually on
               issues related to domestic violence, dating violence, sexual assault, stalking, and
               victimization, and on how to conduct an investigation and hearing process that protects the
               safety of victims and promotes accountability.


               The University will observe the following procedures in conducting the formal resolution
               process, and will strive to complete any formal resolution process, up to and including a
               determination of responsibility and assignment of sanctions, as expeditiously as possible.


               Formal Investigations. Formal Investigations will be conducted by trained investigators
               designated by the Title IX Coordinator. When a formal investigation process is initiated, the
               assigned investigator will attempt to gather whatever relevant information may be
               reasonably available regarding the alleged incident. This may include interviewing the
               Complainant, Respondent, and/or any other witnesses who are identified during the course
               of the investigation, as well as gathering available documentary, electronic, or physical
               evidence. Parties will be provided with adequate notice of the investigation and a meaningful
               opportunity to be heard.




7 of 10                                                                                                                 7/19/2019, 5:04 PM
Student Title IX Report Procedures                                                           https://titleix.psu.edu/psu-title-ix-procedures/


               At the conclusion of the investigation, the assigned investigator will prepare a draft
               Investigative Packet, which will contain all material information gathered during the
               investigation and being put forward for consideration in determining whether to hold the
               Respondent responsible for the alleged incident. The draft Investigative Packet will not
               contain any findings of responsibility/non-responsibility. The assigned investigator will
               complete his or her investigation, in a timely manner.


               The Complainant and Respondent will be provided with an opportunity to meet with the
               assigned investigator in order to review the draft Investigative Packet, submit additional
               information or comments, identify additional witnesses or evidence for the investigator to
               pursue, and submit any additional questions that they believe should be asked of any other
               party or witness. The parties will have up to 5 business days to submit any additional
               questions or follow-up after reviewing the draft Investigative Packet.


               Once the parties have responded to the draft Investigative Packet or the 5 business days
               have elapsed, the assigned investigator will review and address any questions or follow-up
               submitted by the parties in response to the draft Investigative Packet, as appropriate. This
               may include conducting additional investigation. The assigned investigator will then
               incorporate any revisions or new information into a final Investigative Packet within 5
               business days, if possible. The parties will be provided with an opportunity to review any
               new information that is added to the Investigative Packet before it is finalized.


               The final Investigative Packet will be forwarded to a Case Manager in the Office of Student
               Conduct. The assigned investigator will not include a recommended finding of responsibility
               in the final Investigative Packet.


               Processes for Determining Responsibility. Whenever a final Investigative Packet is
               received by a Case Manager in the Office of Student Conduct, the Case Manager will review
               the Packet and, if s/he determines that the information in the Investigative Packet
               reasonably supports a Code of Conduct violation, the Case Manager may recommend
               charges and sanctions to the Respondent. If the Case Manager determines that the
               information in the Investigative Packet does not reasonably support a Code of Conduct
               violation, then the case will be closed without charges.


               If charges are issued, the Respondent and Complainant will both be provided with an
               opportunity to meet with a Case Manager from the Office of Student Conduct to discuss and
               respond to the charges and ask questions about the adjudicative process. If charges are
               assigned by the Case Manager and the Respondent chooses to accept responsibility, both
               the Respondent and Complainant will have the opportunity to request a sanction review




8 of 10                                                                                                                7/19/2019, 5:04 PM
Student Title IX Report Procedures                                                          https://titleix.psu.edu/psu-title-ix-procedures/


               pursuant to applicable procedures listed in the OSC Procedures document.


               If the Respondent contests the charges, the matter will be forwarded to a Title IX
               Administrative Hearing or a hearing before a Title IX Decision Panel. More information
               regarding Title IX Administrative Hearing or Title IX Decision Panel procedures.


               Participation and the Right to Advisors. The Respondent and Complainant will both be
               afforded reasonable opportunity to attend and participate in proceedings before the Title IX
               Decision Panel and/or University Conduct Hearing. In addition, the Respondent and
               Complainant may each be assisted during proceedings by an advisor of their choice,
               pursuant to the policies outlined in the Office of Student Conduct Procedures document.
               Each party will be allowed to submit an impact statement that will be reviewed by the Title IX
               Decision Panel or University Conduct Hearing officer(s), should the Respondent be found
               responsible for violating the Code.


               Notification of Determination and the Right to Appeal. Both the Respondent and the
               Complainant will be notified simultaneously, in writing, of the decision once the written
               outcome has been submitted to the Case Manager by the Title IX Decision Panel or
               University Conduct Hearing. Both the Respondent and the Complainant will also be notified,
               in writing, of the appeal procedure, of any change to the decision that occurs prior to the
               time that the decision becomes final, and when the decision becomes final. If suspension or
               expulsion is either assigned or was within range for the charges, both the Complainant and
               the Respondent will have the opportunity to file an appeal. At the conclusion of any appeal
               process, both the Complainant and the Respondent will be notified simultaneously, in
               writing, of the final outcome.




                      August 22, 2018 – updated Title IX Coordinator name
                      May 29, 2018 – Editorial changes to time frame. Direct link added for Title IX
                      Administrative Hearing and Title IX Decision Panel procedures.




                                                                            NEED HELP?

                                                                            If you believe you or anyone else is
                                                                            in immediate danger, call 911 or the


9 of 10                                                                                                               7/19/2019, 5:04 PM
Student Title IX Report Procedures                                                                https://titleix.psu.edu/psu-title-ix-procedures/


                                                                                University Police (814-863-1111)
                                                                                immediately.


                                                                                24-hour Penn State Hotline
                                                                                1-800-560-1637
                                                                                Available at all campuses for
                                                                                information and support




                                                                                OFFICE OF SEXUAL MISCONDUCT
                                                                                PREVENTION & RESPONSE

                                                                                Chris Harris, Title IX Coordinator
                                                                                222 Boucke Building
                                                                                University Park, PA 16802
                                                                                Phone: (814) 867-0099
                                                                                Email: Titleix@psu.edu


                                                                                Submit an online report




                                     Copyright 2019 © The Pennsylvania State University Privacy   Non-Discrimination        Equal
                                     Opportunity   Accessibility   Legal




10 of 10                                                                                                                    7/19/2019, 5:04 PM
